870 F.2d 655Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Carl MANLEY, Plaintiff-Appellant,v.William RANDLETT, Aaron L. Johnson, North CarolinaDepartment of Corrections, Defendants-Appellees.
No. 88-6687.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 6, 1989.Decided Feb. 24, 1989.

Thomas Carl Manley, appellant pro se.
Kaye Rosalind Webb, Office of the Attorney General, for appellees.
Before DONALD RUSSELL, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Thomas Carl Manley, a North Carolina prisoner, appeals from the district court order denying him relief under 42 U.S.C. Sec. 1983.  Our review of the record discloses that this appeal is without merit.  Manley did not prove the defendants were callously indifferent to the threats he received.  Instead, the facts presented by Manley show he was transferred several times in response to his complaints that he felt his life was in danger.  Given the numerous actions taken by prison officials in attempting to protect Manley, the district court was correct in finding the defendants did not deliberately expose Manley to a known risk of harm.  As Manley did not have a constitutional right to receive either an interstate transfer or two hour visits with his family, his claims concerning these matters were also properly dismissed.  Accordingly, we affirm the order of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before us and argument would not aid the decisional process.


2
AFFIRMED.